DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 69-78 and 88-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "a first mode in which the movable scaffold within the chamber is not disposed in gaseous communication with the gas permeable material" in lines 10-12, however, the claim limitation is unclear. Applicant’s specification discloses that when the movable substrate within the chamber is moved to be at or adjacent a gas permeable material, the movable substrate is in gaseous communication with the gas permeable material (see ¶ [0073] of the application publication). However, it is unclear as to what position or arrangement of the scaffold within the chamber that constitutes the claimed “first mode.” The claim does not define how the movable scaffold should be arranged and positioned within the chamber when the scaffold is not in gaseous communication with the gas permeable material. Moreover, it is unclear if it is intended to claim that the scaffold is moved to be in gaseous communication with the gas permeable material or whether the substrate that is coupled to the scaffold should be the one that is moved to be in gaseous communication with the gas permeable material, as disclosed in the Applicant’s specification (see, e.g., ¶¶ [0019] and [0073] of the application publication). Further clarification is requested and appropriate correction is required. 	Claims 6-78 and 88 are rejected by virtue of their dependency upon a rejected base claim.
The term "substantially" in claims 66 and 77 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Claim 66 recites the limitation "a second mode in which the movable scaffold within the chamber is moved to be at or adjacent to and/or disposed in gaseous communication with the gas permeable material" in lines 12-15, however, the claim limitation is unclear. Applicant’s specification discloses that the movable scaffold within the chamber is moved to be at or adjacent a gas permeable material (see ¶ [0073] of the application publication). It is not clear how the movable scaffold in the position of “at or adjacent to…with gas permeable material” is different than when the scaffold is in the position “disposed in gaseous communication with the gas permeable material.” Further clarification is requested and appropriate correction is required.
Claim 69 recites the limitation "a gas permeable material" in line 2, however, it is not clear if the gas permeable material is referring to an additional gas permeable material on the first and second endwalls or the gas permeable material recited earlier in the claim. Further clarification is requested and appropriate correction is required.
Claim 89 recites the limitation "a first mode in which the movable scaffold within the chamber is disposed such that the substrate thereon is not in gaseous communication with the gas permeable material" in lines 8-10, however, the claim limitation is unclear. Applicant’s specification discloses that when the movable substrate within the chamber is moved to be at or adjacent a gas permeable material, the movable substrate is in gaseous communication with the gas permeable material (see ¶ [0073] of the application publication). However, it is unclear as to what position or arrangement of the scaffold within the chamber that constitutes the claimed “first mode.” The claim does not define how the movable scaffold should be arranged and positioned within the chamber when the scaffold is not in gaseous communication with the gas .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 69 is/are rejected because the limitation “wherein when in use, and a gas permeable material is present in both the first endwall and the second endwall, the chamber is liquidly sealable from, but in gaseous communication with, the environment” fails to define additional structural elements to the apparatus claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66, 69-73 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2007/0178589).
Regarding claims 66 and 69, Wilson discloses an apparatus for culturing cells or tissue, the apparatus comprising:  	a container comprising a first endwall (FIGS. 5C-5D: wall (30) having access port 40; ¶ [0129]), and at least one sidewall (FIGS. 5C-5D: sidewalls coupled to the first endwall 30; ¶ [0129]), a second endwall adapted to engage with the container to define a chamber (FIGS. 5C-5D: wall 30 disposed opposite the first endwall 30; ¶ [0129]), and a movable scaffold disposed within the chamber (FIGS. 5C-5D: clamp (37) coupled to the cell attachment matrix 20; ¶¶ [0129]-[0130]), 
 	Assuming arguendo that the second endwall of Wilson does not comprises a gas permeable material, however, Wilson discloses that the walls of bioreactor can be formed of gas permeable materials (see Wilson at ¶¶ [0023], [0118] and [0129]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filling date to have formed both the first and second walls of the container of Wilson of gas permeable material for the purpose of enhancing gas exchange of the cells based on the cell culture requirement. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Wilson discloses the claimed invention except for that the second endwall is detachable. However, Wilson discloses wherein the scaffold (37) holding the cell attachment matrix 20 is removed from the bioreactor. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have prima facie obvious absent evidence to the contrary (M.P.E.P. § 2144.04 VI (C)). 
Regarding claim 70, modified Wilson does not explicitly disclose wherein the gas permeable membrane is polydimethylsiloxane. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the gas-permeable membrane of modified Wilson with polydimethylsiloxane material because doing so would have been nothing more than the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 71
Regarding claim 72, the substrate (20) of modified Wilson is considered a biocompatible material, such as a biocompatible membrane, as the substrate is employed for culturing cells (see Wilson at ¶ [0112]).
Regarding claim 73, modified Wilson further discloses wherein the substrate is gas permeable (see ¶ [0112]).
Regarding claim 88, modified Wilson further discloses wherein when the movable scaffold within the chamber is moved to be at or adjacent to and/or disposed in gaseous communication with the gas permeable material, the scaffold is in contact with the gas permeable material (Wilson discloses wherein the scaffold (37) holding the cell attachment matrix 20 can be moved to the desired location within the chamber including moving the scaffold to and from the endwalls of the container to enhance gas exchange; ¶¶ [0129]-[0130]; FIGS. 5C-5D). The scaffold of modified Wilson is considered to come in contact with the endwall comprising gas permeable material. 
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 71 above, and further in view of Gabridge (US 4,435,508)
Regarding claim 73, modified Wilson discloses the apparatus according to claim 71. 	Assuming arguendo that the substrate of modified Wilson is not gas permeable.  	Gabridge discloses a tissue culture vessel comprising a substrate, wherein the substrate can be formed from a variety of materials including glass and sheet of gas-.
Claims 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 71 above, and further in view of Atala et al (US 2006/0253192) (hereinafter “Atala”).
Regarding claims 74-75.
Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 71 above, and further in view of Shimizu et al (US 2012/0210451) (hereinafter “Shimizu”)
Regarding claim 76, modified Wilson discloses the apparatus according to claim 71. 	Modified Wilson does not explicitly disclose wherein the substrate comprises a surface treated to improve cell adhesion, cell migration, or tissue stratification. However, modified Wilson does disclose wherein the cells are attached to the surface of the substrate (cell attachment matrix 20; see, e.g., ¶ [0129]). 	Shimizu discloses a cell culture device comprising a cell culture surface coated with a cell adhesive material (e.g., laminin; see Shimizu at ¶ [0039] and FIGS. 1 and 2). The second coated region is arranged on the first coated region of the temperature responsive material (see Shimizu at ¶ [0040]).  	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the cell adhesive material of Shimizu on the surface of the substrate of modified Wilson for the purpose of enhancing the adhesion of the cells on the cell culture surface, as disclosed by Shimizu (see Shimizu at ¶ [0039]-[0040]).
Claim 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2007/0178589).
Regarding claim 89, Wilson discloses an apparatus for culturing cells or tissue, the apparatus comprising: . 
Allowable Subject Matter
Claims 77 and 78 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The rejection of claims 66 and 77 have been withdrawn.
Applicant’s arguments with respect to claim(s) 66-78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799